Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2015

                                      No. 04-15-00061-CV

                                       Ravi BOTLA, M.D.,
                                            Appellant

                                                 v.

                                    Salvador DEL TORO, Jr.,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19135
                                 Peter Sakai, Judge Presiding

                                         ORDER
       On February 6, 2015, Dr. Ravi Botla filed a motion to stay proceedings in the underlying
case and petitioned this court for permission to appeal an interlocutory order that is not otherwise
appealable. See TEX. R. APP. P. 28.3(a). Any other party may file a response not later than
February 17, 2015. See id. R. 28.3(f); id. R. 4.1(a).
       On February 11, 2015, respondent Salvador Del Toro Jr. moved this court for a five-day
extension of time to file a response to Dr. Botla’s petition. See TEX. R. APP. P. 28.3(f).
       Respondent’s motion is GRANTED; his response must be filed with this court by
February 23, 2015. See id.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court